             Case 4:15-cv-40100-TSH Document 338 Filed 09/30/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS

TIMOTHY REAVES,                                            )
                                                           )
                             Plaintiff,                    )
                                                           )
v.                                                         )      CIVIL ACTION
                                                           )      NO. 15-40100
DEPARTMENT OF CORRECTION, ET AL.,1                         )
                                                           )
                            Defendants.                    )


         PLAINTIFF’S MOTION FOR A STATUS CONFERENCE ON COMPLIANCE
                      WITH THE COURT’S FINAL JUDGMENT

           Plaintiff respectfully requests that the Court schedule, at its earliest convenience, a status

conference to address compliance with the Court’s Order of judgment, entered August 1, 2019.

       1. On July 30, 2019, this Court issued its Memorandum and Order, finding against

           Defendants on the Eighth Amendment claims for equitable relief based on Defendants’

           deliberate indifference to Mr. Reaves’ serious medical needs. (Doc. 314) The Court

           found that Mr. Reaves is at risk of death in the Defendants’ care, and ordered that he be

           transferred to an appropriate non-DOC facility immediately.

       2. On August 1, the final judgment was entered on the docket. (Doc. 316)

       3. On August 3, DOC transferred Mr. Reaves from MCI Shirley to the correctional unit at

           Lemuel Shattuck Hospital. This transfer does not comply with the Court’s Order because

           it is still a DOC facility and because Shattuck Hospital does not have a spinal cord

           specialist to appropriately treat Mr. Reaves.




1
    Stephanie Collins and Sheila Kelly.

                                                      1
        Case 4:15-cv-40100-TSH Document 338 Filed 09/30/19 Page 2 of 3



   4. On August 19, this Court denied Defendants’ motion to stay the judgment, reiterating the

       urgency of the need for the ordered relief. (Doc. 321)

   5. On September 23, this Court denied Defendants’ post-judgment motion for various forms

       of relief from the judgment. (Doc. 337) In their motion, Defendants had asserted that

       compliance with the judgment is impossible. (Doc. 326)

   6. Plaintiff has sought placement in a state-run nursing facility in Connecticut that appears

       appropriate for his care, that has reviewed records provided to them by Plaintiff and his

       willing to consider him for admission. The facility will send three staff members to

       Lemuel Shattuck Hospital to meet with Mr. Reaves, Attorney Petit and some of Mr.

       Reaves’ medical providers on October 4. Defendants have failed to provide the payment

       information specifically requested by 60 West, impeding their consideration of him as a

       patient.

   7. As of the date of filing, nearly two full months after the Court ordered that Defendants

       immediately transfer Mr. Reaves, he remains at a DOC facility without the required

       expertise to care for his needs.

FOR THE ABOVE STATED REASONS, Plaintiff respectfully requests that this Court ALLOW

this motion and schedule a status conference on compliance with the Court’s Order at its earliest


convenience.



                                             Respectfully submitted,

                                             Plaintiff Timothy Reaves,
                                             By his attorneys,

                                              /s/ Lauren Petit
                                             Lauren Petit, BBO #640410

                                                2
         Case 4:15-cv-40100-TSH Document 338 Filed 09/30/19 Page 3 of 3



                                             lpetit@plsma.org
                                             Rebecca Schapiro, BBO #688781
                                             bschapiro@plsma.org
                                             Peter Berkowitz, BBO #600879
                                             pberkowitz@plsma.org

                                             Prisoners’ Legal Services of Massachusetts
                                             50 Federal Street, 4th fl.
                                             Boston, MA 02110
                                             (617) 482-2773


Date: September 30, 2019


                              CERTIFICATE OF CONFERENCE

I hereby certify that I attempted to confer with Attorney Edward O’Donnell in relation to this
motion, by sending the motion and affidavit to him by electronic mail late in the day on
Thursday, September 26, 2019 with a request to confer on Friday and by telephoning Attorney
O’Donnell in the morning of September 30. The timeliness of the motion requires filing
expeditiously despite not having conferred with Attorney O’Donnell.


       /s/ Lauren Petit

Lauren Petit




                                 CERTIFICATE OF SERVICE

I hereby certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants.

       /s/ Lauren Petit

Lauren Petit




                                                3
